 

EXHIBIT 10.3

 

Global Boatworks Holdings, Inc.




September 22, 2020




Robert Rowe




Re:  Global Boatworks, LLC




Mr. Rowe:

The agreement will set forth the terms and conditions pursuant to which Global
Boatworks Holdings, Inc. (“Seller”) will sell to Robert Rowe (“Purchaser”), 100%
of the membership interest (the “Interest”) of Global Boatworks, LLC, a Florida
corporation (“GB”), as follows:

1.

Seller will sell to Purchaser, and Purchaser will purchase from Seller, the
Interest for a purchase price of Buyer assuming $371,067.46 (plus any additional
accrued interest, cumulative charges less any payments made in liabilities since
the Exhibit A list was composed) of Seller as detailed on Exhibit A attached
hereto.  

2.

Seller represents that:

(a)

Seller owns the Interest free and clear of any liens or options, rights or other
security or other interests in the Interest; and

(b)

Seller has the right to sell the Interest to Purchaser, and neither the
execution of this Agreement nor the sale of the Interest pursuant to this
Agreement violates any agreements to which Seller is a party or any law to which
Seller is subject.

3.

Seller makes no representation or warranty as to the business, financial
condition or prospects of GB.

4.

Purchaser represents and warrants to Seller as follows:

(a)

Purchaser understands that the offer and sale of the Interest is being made only
by means of this Agreement, and no representations or warranties are being made
except as set forth in this Agreement.

(b)

Purchaser acknowledges and agrees that the Interest has not been registered
under the Securities Act of 1933 and Purchaser is an accredited investor.

(c)

Purchaser is acquiring the Interest as principal for Purchaser’s own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Interest.

(d)

Purchaser has such knowledge and experience in financial and business matters as
to enable Purchaser to understand the nature and extent of the risks involved in
purchasing the Interest. Purchaser is fully aware that such investments can and
sometimes do result in the loss of the entire investment. Purchaser has engaged
his or her own counsel and accountants to the extent that Purchaser deems it
necessary.

5.

The Agreement constitutes the entire agreement of the parties as to its subject
matter, superseding any prior or contemporaneous agreements, understandings or
letter of intent, and may not





--------------------------------------------------------------------------------

be amended nor may any right be waived except by an instrument which refers to
this Agreement, states that it is an amendment or waiver and is signed by both
parties in the case of an amendment or the party granting the waiver in the case
of a waiver.

Please confirm your agreement with the foregoing by signing this Agreement and
returning it to Seller.

Very truly yours,

Global Boatworks Holdings, Inc.







By: /s/ Laurin Leonard

Name: Laurin Leonard

Title:CEO




AGREED TO this 22nd day of September, 2020.







/s/ Robert Rowe

Robert Rowe








--------------------------------------------------------------------------------




Exhibit A

Jonathan Leinwand - $    23,874.75

Bob Rowe - $      45,579.11

Chris Van Vliet - $        8,500.00

Double P Construction - $      40,922.00

Bahia Mar Marina - $        7,741.45

Carter Terry - $        9,150.00

Kim Hackett - $      15,000.00

David Sica - $      22,500.00

BofA credit card a/o 7/6/20 - $      34,000.52

Barclays Bank Jet Blue credit card a/o 07/08/20 - $        4,388.53

CitiBank CostCo CC a/o 03/31/20 - $      10,916.51

AmEx Plum CC a/o 07/14/20 - $        2,770.51

Greenspoon Marder - $      11,495.00

Homeaway - $      11,488.00

Florida sales tax payable - $           710.33

Bob ST LOC a/o 06/30/20 - $        9,353.11

ST loan - WTC #1 a/o 06/30/20 - $      19,829.49

ST loan - WTC #2 a/o 06/30/20 - $      38,404.15

ST loan - Paladin RB a/o 03/31/20 - $      13,260.82

ST loan - WTC RB a/o 03/31/20 - $      13,260.82

S-T loan - M Athanas - $      10,000.00

Suzuki Motors a/o 08/1/20 - $      17,922.36




Total  - $    371,067.46



